Casey, J.
(dissenting). The motion of defendant Green Truck Supply, Inc., for summary judgment should be granted.
The cause of action in plaintiff’s complaint asserted against Green seeks to recover damages for Green’s negligence in failing to perform proper tests, inspection, repairs and service on the tractor vehicle decedent was driving at the time of the accident, despite repeated complaints that the vehicle with its fifth wheel dolly assembly device was unsafe and difficult to steer or control, and in failing to warn or instruct decedent as to the dangerous condition. In support of its motion for summary judgment, Green submitted proof in evidentiary form establishing that it is a repair service shop specializing in repair and service of tractor trailer vehicles; that it neither designed the fifth wheel dolly assembly nor attached the device to the vehicle; that it had no contract with decedent’s employer, the owner of the vehicle, to provide routine or systematic maintenance on the vehicle; and, that while it did perform certain minor repair work on the vehicle, it did no service or repair work on the fifth wheel dolly assembly for a period of more than three months prior to the accident. Green also submitted an accident reconstruction report, prepared by an expert at the request of the insurer of *451decedent’s employer, which found “no definite manufacturing or maintenance defect which would have caused or have been a contributing factor relating to the subject accident”.
In light of this evidentiary proof submitted by Green in support of its motion for summary judgment, it was incumbent upon plaintiff to make at least an evidentiary showing of the existence of an issue of fact on which she rests her claim (Zuckerman v City of New York, 49 NY2d 557, 562).
“The law is well settled that a party, in opposition to a motion for summary judgment, must assemble and lay bare affirmative proof to establish that the matters alleged are real and capable of being established upon a trial * * * It is equally well recognized that an affidavit of an attorney who does not have personal knowledge of the facts is probatively valueless * * * and should be disregarded” (Hasbrouck v City of Gloversville, 102 AD2d 905, affd 63 NY2d 916 [citations omitted]). Plaintiff claims that Green’s liability arises out of a design defect in the fifth wheel dolly assembly, rather than a manufacturing or repair defect. But the record contains no evidentiary proof in admissible form to establish the existence of a design defect, the nature of such defect, that Green knew of or should have discovered the defect or that the defect was a proximate cause of the accident. In his affidavit, counsel for plaintiff alleges that such proof exists and that it will be presented at trial, but he offers no excuse for the failure to meet the requirement of tender in admissible form (see, Zuckerman v City of New York, supra). The documentary proof as to prior complaints by drivers about the vehicle consists of two reports prepared by decedent on forms supplied by his employer, but there is nothing in the record to indicate that these forms were presented to Green or that Green was requested to act on the complaints.